IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
CINDY MYERS,
Case No. 2:18-CV-985
Plaintiff,
-VS- JUDGE MORRISON
QUEST BUILDING SERVICES LTD, et al., MAGISTRATE JUDGE DEAVERS
Defendants.

STIPULATED PROTECTIVE ORDER

This case is before the Court on the parties’ joint motion to approve a proposed
Stipulated Protective Order pursuant to Fed. R. Civ. P. 26(C). The Court finds that the discovery
in this action will require the production of documents and things and testimony containing
confidential, sensitive, and/or proprietary information requiring protection against unrestricted
disclosure and use. In the interest of expediting discovery and limiting disputes regarding access
to such information, the below is hereby stipulated and agreed to, by and among each of the
parties in the above-entitled action (“the Action”), through their undersigned counsel.

The joint motion is therefore GRANTED.

IT IS ORDERED, ADJUDGED AND DECREED that:

1. Scope of Protective Order

a. This Protective Order shall be applicable to and shall govern without limitation all

documents, matenals, and information produced in response to initial disclosures,

requests for production of documents and things, interrogatory answers, responses to
requests for admissions, deposition testimony and exhibits, any other discovery
authorized by the Federal Rules of Civil Procedure, court testimony, and matters of

evidence in connection with the Action.
b. This Protective Order shall not be construed to apply to information which:
i. Is or becomes publicly known through no fault of the Receiving Party
(unless such disclosure violates any other agreements to keep such information
confidential); or
il. The Receiving Party or its counsel has lawfully obtained outside of the

discovery authorized by the Federal Rules of Civil Procedure.
Designated Material.
a. Any party or non-party with a reasonable, good faith belief that any documents,
materials, or information produced in this case are confidential may, at the time of
production, and by written notice as described herein, designate such documents,
materials, or information as “Confidential” or “Highly Confidential.” The information
so designated, collectively referred to herein as “Designated Material,” shall thereafter be
subject to the provisions of this Protective Order. A party making such designation shall
be referred to herein as the “Designating Party.” A party receiving such Designated
Material shall be referred to herein as the “Receiving Party.”
b. For purposes of this Protective Order, the term “Confidential” shall mean any and
all documents, materials, or information concerning the business or affairs of any party to
the Action acquired in the course of the party’s respective work that such party believes
m good faith would qualify for a protective order if sought from the Court.
c. For purposes of this Protective Order, the term “Highly Confidential” shall mean
any and all material that qualifies as “Confidential” and further relates to the parties’
trade secrets; customer or client information; prospective customer proposals; medical or

psychiatric information; information protected by the Health Insurance Portability and
3.

Accountability Act (“HIPAA”), Americans with Disabilities Act (“ADA”), or Family and
Medical Leave Act (“FMLA”) or applicable privacy laws; or other highly sensitive
information that is not publicly available.

Methods of Designating. Any documents, materials, or information to be designated

Confidential or Highly Confidential may be so designated by:

a. Affixing the legend “Confidential” or “Highly Confidential” on such documents,
materials, or information prior to their production. Stamping such a legend on the cover
of any multi-page document shall designate all pages of such document, unless otherwise
indicated by the Designating Party;

b. Furnishing a separate written notice to the counsel for the Receiving Party
regarding such documents, materials, or information, at the time of their production or as
soon thereafter as practicable, specifically identifying the documents, materials, or
information to be so designated (for example, by identifying the document number(s))
and their respective designations; or

c. All testimony, documents, material, or information disclosed at a deposition may
be designated as Confidential or Highly Confidential by making such designation on the
record at the time of the deposition, or by subsequently notifying counsel of deposition
testimony or materials that are to be designated as Confidential or Highly Confidential.
Inadvertent Production without Designation.

a. The inadvertent production of any document, material, or information during
discovery in the Action without a “Confidential” or “Highly Confidential” designation
shall be without prejudice to any claim that such material is Confidential, Highly

Confidential, privileged in any respect, or protected from discovery as trial preparation
material, provided that, upon discovery of the omission of the “Confidential” or “Highly
Confidential” designation, the party producing such material promptly provides a written
notice to the parties to whom the material was produced identifying the material and the
designation to be applied to that material. No party shall be held to have waived any
rights by such inadvertent production.

b. In the event that any document, material, or information that is subject to a claim
of privilege or that is protected from discovery as trial preparation material is
inadvertently produced, the party that received the document, material, or information
shall return same, together with all copies thereof, to the producing party promptly after it
receives a written notice from the producing party that the document, material, or
information was produced inadvertently.

c. If Confidential or Highly Confidential documents, materials, information, or
things are produced or disclosed without having been so designated, future disclosure of
the documents, materials, information, or things may be restricted in accordance with this
Protective Order by notifying the receiving parties in writing of the change in or addition
of such restrictive designation with respect to the documents, materials, information, or
things. The receiving parties shall then take reasonable steps to prevent any further
disclosure of such newly designated Confidential or Highly Confidential documents,

materials, information, or things, except as permitted by this Protective Order.

5. Limited Disclosure _of Confidential Material. Confidential information shall be
disclosed only to:

a. A designated representative of each Party;
b. This Court and any court to which an appeal might lie, including court personnel,
as well as trial jurors;

c. Outside litigation counsel of the Parties and in-house counsel working on the
case, together with their respective associate attorneys and office personnel employed or

engaged in the preparation for, or aiding in the trial of, the Action;

d. Court reporters and other persons engaged in preparing transcripts of testimony in
the Action;
€, Outside vendors who perform photocopying or similar clerical functions, but only

for so long as and to the extent necessary to perform those services;

f. Outside experts and/or advisors consulted by counsel in connection with the

Action, whether or not retained to testify at trial;

g. Witnesses at any deposition in or trial of the Action; and

h. Any other persons to whom the Designating Party agrees in writing.
6. Limited Disclosure of Highly Confidential Information. Any material designated
“Highly Confidential” shall be treated the same as and shall be subject to the same procedures as
set forth in this Protective Order for information designated “Confidential,” except that such
information shall be disclosed only to persons identified in subparagraphs (b) - (h) of paragraph
5, above.
7. Agreement to Be Bound. Prior to being permitted access to Designated Material, any
individual or business entity described in paragraphs 6 (a), (e), (f), (g), and (h) shall sign the
form of agreement annexed hereto as Appendix A. The original of each agreement shall be

retained by counsel of record for the party permitting disclosure.

8. Use of Designated Material.
a. All Designated Material shall be used solely for the purposes of prosecuting or
defending the Action and in connection with any appeals thereof. It may not be used for
any business or commercial purpose, or for any other litigations, administrative
proceedings, or dispute resolution procedures, except by written agreement with the
Designating Party or upon order of this Court after reasonable notice and a hearing at
which the Designating and Receiving Parties shall have an opportunity to be heard. No
person receiving any Designated Material shall disclose such material to any person other
than those described above, and such disclosure shall be in accordance with the terms of
this Protective Order.

b. Parties may make general references to Designated Material in pleadings,
motions, or briefs, provided that the substance of the Designated Material is not revealed.
c. If a party intends to present Designated Materials at trial, such party shall provide
advance notice to the other party identifying the Designated Materials at issue as
specifically as possible (e.g., by Bates number, page range, deposition transcript lines,
etc.) without divulging the actual Designated Materials. The Court may thereafter make
such orders as are necessary to govern the use of such documents or information at trial.
Designated Materials at Depositions, Hearing, or Trial.

a. No persons other than the individuals described in s 5 and 6 who, as applicable,
have executed the form of agreement annexed hereto as Appendix A shall be permitted to
attend any deposition, hearing, or trial, unless the Court shall order otherwise, during the
disclosure of Designated Material. This provision shall not act as a bar to attendance at

such proceedings during the disclosure of other information.
10.

b. Upon good faith assertion by counsel for the Designating Party that a question or
line of questions at a deposition or hearing is likely to result in the disclosure of
Confidential or Highly Confidential material, any person not entitled under paragraphs 5
and/or 6 to access to Confidential or Highly Confidential material shall leave the
deposition or hearing until the question or line of questions is completed, unless
otherwise ordered by the Court. The Confidential or Highly Confidential material
disclosed at the deposition or hearing shall not, directly or indirectly, in whole or in part,
be disclosed or made available to any person, except those persons falling within
categories defined at paragraph 5 with respect to information designated as Confidential,
or paragraph 6 with respect to information designated as Highly Confidential.

Filing Under Seal. This Protective Order does not authorize filing Designated

Materials under seal. No document may be filed with the Court under seal without prior

permission as to each such filing, upon motion and for good cause shown, including the legal

basis for filing under seal. See Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir.

1996). Unless the Court orders otherwise, all sealed documents shall be filed according to S. D.

Ohio Civ. R. 5.2.1.

11.

Objections to Designation.

a. If any documents, information, or testimony are designated as Confidential or
Highly Confidential, but are not believed in good faith to be Confidential or Highly
Confidential by any Receiving Party that party shall notify the Designating Party, in
writing, and request a release of confidentiality. If such a release is not forthcoming
within five (5) days, the objecting party may apply to the Court for an order requiring the

release of confidentiality.
b. If any party hereto contends that any document, material, or information
designated as Confidential or Highly Confidential, or otherwise subject to this Protective
Order, is not entitled to such protection, the document, material, or information will
nevertheless be treated as designated by the Designating Party until the Receiving Party
either obtains written permission from the party furnishing the document, material, or
information to do otherwise, or obtains an order from the Court finding that the
document, material, or information does not constitute Confidential or Highly
Confidential material. On any motion to the Court regarding a claim of confidentiality,
the party seeking to assert that the material is Confidential or Highly Confidential shall
have the burden of proof.
c. The designation of a document, material, or information as Confidential or Highly
Confidential shall not create any presumption with regard to the actual confidentiality of
such document, material, or information. Nor shall it affect the burden of proof
necessary for obtaining an appropriate order from the Court.

12. Motions and Questions to the Court, This Protective Order shall be without prejudice

to the right of the parties to:
a. Bring before the Court at any time, subject to the procedural requirements of
paragraph 11, the question of whether any particular document, material, or information
is Confidential or Highly Confidential material or whether its use should be restricted; or
b. Present a motion to the Court for a separate protective order, or other appropriate
relief, as to any particular document, material, or information, including restrictions

differing from those specified herein.
13. Notice of Unauthorized Disclosure. If Confidential or Highly Confidential documents,
materials, or information designated in accordance with the procedures of this Protective Order
are disclosed to any person other than in the manner authorized by this Protective Order, the
party responsible for the disclosure must immediately bring all pertinent facts relating to such
disclosure to the attention of the counsel of record for the party whose Designated Material was
disclosed and, without prejudice to any other rights and remedies of the provider, make every
effort to prevent further disclosure by it or by the person or entity who was the recipient of such
documents, materials, or information.

14. Return or Destruction of Designated Materials. Except as otherwise provided by this
Protective Order, within sixty (60) days after the conclusion of the Action and any appeals
arising therefrom, all originals and copies of Designated Material, other than material provided
to the Court or Court personnel, shall be destroyed and a written statement certifying destruction
shall be sent to opposing counsel. Alternatively, at the option of the Designating Party, and at
that party’s expense, a party may request all Designated Material it produced be returned for its
own disposition. Except for Designated Material included in counsel’s work product that is
securely stored, all extracts from Confidential or Highly Confidential material, summaries, and
compilations thereof, and all written, graphic, and recorded versions of information therein, shall
be destroyed by each Receiving Party and a certificate of destruction shall be provided by the
Receiving Party. The conclusion of the Action shall not relieve any person who has received
Confidential or Highly Confidential material pursuant to this Protective Order from the
obligation to maintain the confidentiality of such material and the information contained therein.

15. Retention of Designated Materials by Counsel of Record. After the conclusion of the

Action and any appeals arising therefrom, counsel of record may retain such copies of any
Designated Material produced under this Protective Order as such counsel reasonably deems
necessary to the proper maintenance of counsel’s files with respect to this action. Such copies
shall not be disclosed to anyone outside of counsel of record’s firm, unless legally or ethically
required. If a subpoena or other compulsory process is received by counsel of record requesting
such Designated Material, counsel of record retaining the copy of the Designated Material shall
object to the production of the Designated Material based on the obligations of non-disclosure
under this Protective Order and shall notify the Designating Party so that party may intervene
and seek protection of its Designated Material if it so chooses in the forum that issued the
compulsory process.

16. Court’s Jurisdiction. The Court shall retain jurisdiction even after termination of the
Action to enforce this Protective Order and to make such amendments, modifications, deletions,
and additions to this Protective Order as the Court may from time to time deem appropriate. The
parties hereto may apply to the Court at any time, before or after termination, for an order
modifying this Protective Order or seeking further protection against discovery or use of
Confidential or Highly Confidential documents, materials, or information.

17, Nota Waiver. This Protective Order shall not be deemed a waiver of any party’s right

to:
a. Object to any discovery request on any ground;
b. Seek an order compelling discovery with respect to any discovery request; or
c. Object to the admission of any evidence, on any grounds, in any proceeding.

18. No Effect on Admissibility. Nothing in this Order shall be construed as an admission as
to the relevance, authenticity, foundation, or admissibility of any document, material, transcript,

or other information.

10
19. Lega] Advice. Nothing in this Protective Order shall bar or otherwise restrict any
attorney herein from rendering advice to a client with respect to the Action, and, in the course
thereof, referring to or relying in a general way upon the attorney’s examination of Designated
Material produced or exchanged hereunder.

20. Injunctive Relief. In the event anyone shall violate or threaten to violate any terms of
this Protective Order, the parties agree that the aggrieved party may immediately apply to obtain
injunctive relief against any such person violating or threatening to violate any of the terms of
this Protective Order. In the event the aggrieved party shall do so, the respondent person subject
to the provisions of this Protective Order shall not employ as a defense thereto the claim that the
aggrieved party possesses an adequate remedy of law.

21. Retroactive Effect. The terms and conditions of this Protective Order shall apply to all
documents previously produced in the matter as if this Protective Order had been entered into at
the time of all earlier productions.

22. Joint Submission. The parties agree to submit this Protective Order to the Court for the
Court’s approval, and further agree that, until this Protective Order is approved and entered by
the Court, it shall be effective as between the parties as if so approved and entered.

23. Headings. The headings of the numbered paragraphs in this document are for

convenience only.

11
Agreed to:

/s/ Matthew J.P. Coffman
Matthew J.P. Coffman (#0085586)
COFFMAN LEGAL, LLC

1550 Old Henderson Rd., Ste. 126
Columbus, Ohio 43220

Tel: (614) 949-1181

Fax: (614) 386-9964

mecoffman@mecoffmanlegal.com

‘s/ Peter Contreras

Peter Contreras (#0087530)

CONTRERAS LAW, LLC

1550 Old Henderson Rd., Ste. 126

Columbus, Ohio 43220

Tel: (614) 787-4878

Fax: (614) 957-7515
eter.contreras(@)contrerasfirm.com

 

Attorneys for Plaintiff,
Cindy Myers

So Ordered:

Datei HUH LWA

‘s/ Seott H. DeHart
Drew C, Piersall (#0078085)
Scott H. DeHart (#0095463)

ZASHIN & RICH Co., LPA
17S. High St., Suite 900
Columbus, OH 43215
Tel: (614) 224-4411

Fax: (614) 224-4433

dep@zrlaw.com
shd@zrlaw.com

Attorneys for Defendants,
Quest Building Services et al.

Magistfate Judge-Préston Deavers
U.S. District Magistrate Judge

12
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
CINDY MYERS,
Case No. 2:18-CV-985
Plaintiff,
-Vs- JUDGE MORRISON

QUEST BUILDING SERVICES LTD, et al., MAGISTRATE JUDGE DEAVERS

Defendants.
ATTACHMENT A

ACKNOWLEDGEMENT OF UNDERSTANDING AND
AGREEMENT OF BE BOUND

The undersigned hereby acknowledges that he/she has read the Protective Order dated

in the above-captioned action and attached hereto, understands its terms, and

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Southern District of Ohio in matters relating to the Protective Order and

understands that the terms of the Protective Order obligate him/her to use Designated Materials

in accordance with the Order solely for the purposes of the above-captioned action, and not to

disclose any such Documents or information derived directly therefrom to any other person, firm

or concern. The undersigned acknowledges that violation of the Protective Order may result in
penalties for contempt of Court.

Name:

 

Job Title:

 

Employer:

 

Business Address:

 

 

 

Signature Date

13
